On Petition for a Rehearing.
Howard, J.
Counsel for appellants, in their petition for a rehearing of this case, insist that there should have been no judgment against the appellants Spaulding, since the appellant Miller, in entering into the partnership of A. Rapp & Co., had no authority to make the Spauldings members of that firm, and the Spauldings were not in fact members of that firm.
This was an equitable proceeding to close up the partnership business of A. Rapp & Co. All the parties were *621before the court to do and to receive equity. The Spauldings united with Miller in instituting the suit to dissolve the partnership, and appoint a receiver; and they appear as parties in every pleading in the case. The court also found that the firm of A. Rapp & Oo. had paid of the obligations of the firm of Spaulding, Miller & Co. the sum of $850; and that, in addition, the Spauldings and Miller drew out of the partnership funds of A. Rapp & Co., as dividends, the sum of $1,000.
Filed Dec. 12, 1893.
We think it very clear that the Spauldings, by their own acts, made themselves partners of the firm of A. Rapp & Co., and that they fully participated in the business and profits of said partnership.
The petition for a rehearing is overruled.